DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Observations
Claim 9, which depends on claim 1, recites the limitation "the vane".  Claim 1 does not provide antecedent basis for the term "the vane".  Claim 9 is examined assuming that the applicant intended to claim "the fixture".  Claims 1 and/or 9 must be amended to clarify what is actually connected to the rheometer.
Drawings
The drawings are objected to because the do not reproduce in a meaningful manner since they are based on color photos.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 7,021,123
Wallevik et al.
United States Patent 9,138,699
Kulkarni et al.
Chinese Patent Application Publication 109939585
Deyin et al.
Visions in Math: Snowflakes
Denne

Claim Rejections - 35 U.S.C. § 102
The following are quotations of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 4, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni et al.
With regard to claim 1 Kulkarni et al. discloses a fixture having a branched structure where the branched structure has a central location (reference item 1) along with one or more central arms (reference item 2) that extend from the central location.  The one or more central arms having at least one additional generation of arms (reference item 3) branching from the one or more central arms.  The at least one additional generation of arms initiating from a location along the one or more central arms that is disposed radially away from the central location.
	With regard to claim 2 each of the at least one additional generation of arms has a plurality of contact points defined as a perimeter surface.  The contact points/the perimeter surface can inherently interact with one or more fluids by being wetted. 
	With regard to claim 4 each fixture has an upper surface area and a depth.  The phrase "the normalized displaced volume of the fixture is approximately in the range of 0.03 to about 0.23" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 6 each fixture has a space between each central arm and each additional generation of arms that is occlusion-free.
	With regard to claim 7 the phrase "an occluded area fraction of the fixture is approximately in the range of about 0.10 to about 0.45" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 10 the at least one additional generation of arms further comprises at least one second additional generation of arms (reference item 4) initiating from a location along the at least one additional generation of arms.
With regard to claim 16 Kulkarni et al. teach a vane having at least one set of internal arms (reference item 2) extending from a central location (reference item 1).  At least one arm of the at least one set of internal arms has one or more additional arms (reference item 3) such that no portion of the one or more additional arms extends linearly from the central location.
	With regard to claim 17 Kulkarni et al. states that the fixture has a fractal geometry.
	With regard to claim 19 the phrase "an occluded area fraction of the fixture is approximately in the range of about 0.10 to about 0.45" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.  
	With regard to claim 20 the phrase "a ratio of a wetted perimeter of the fixture to an occluded area fraction of the fixture is approximately in the range of about 40 to about 70" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 24 Kulkarni et al.'s fixture has about eight outer contact points to about twenty-four outer contact points.
Claims 1, 2, 4-8, 16, 18, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denne.
With regard to the claims the "for measuring fluid properties" (as in claim 1) or "rheometic" (as in claim 16) are not afforded any patentable weight as these amount to how the fixture is used and/or described and do not structurally differentiate the claimed devices over the prior art.
With regard to claim 1 Denne discloses "fixtures" having branched structures with central locations along with one or more central arms that extend from the central locations.  The one or more central arms having at least one additional generation of arms branching from the one or more central arms.  The at least one additional generation of arms initiating from a location along the one or more central arms that is disposed radially away from the central location.
	With regard to claim 2 each of the at least one additional generation of arms has a plurality of contact points defined as a perimeter surface.  The contact points/the perimeter surface can inherently interact with one or more fluids by being wetted. 
	With regard to claim 4 each fixture has an upper surface area and a depth.  The phrase "the normalized displaced volume of the fixture is approximately in the range of 0.03 to about 0.23" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 5 in some of the fixtures there are concave regions or cavities.  The phrase "that contain a test material during tests" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 6 each fixture has a space between each central arm and each additional generation of arms that is occlusion-free.
	With regard to claim 7 the phrase "an occluded area fraction of the fixture is approximately in the range of about 0.10 to about 0.45" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
	With regard to claim 8 some of the fixtures are devoid of a cruciform shape extending from the central location.
With regard to claim 16 Denne teach a vane having at least one set of internal arms (reference item 2) extending from a central location (reference item 1).  At least one arm of the at least one set of internal arms has one or more additional arms (reference item 3) such that no portion of the one or more additional arms extends linearly from the central location.
With regard to claim 18 in some of the fixtures there are concave regions or cavities that have air in them.
With regard to claim 23 at least one set of internal arms or the one or more additional arms are non-linear.
With regard to claim 24 Denne's fixtures have about eight outer contact points to about twenty-four outer contact points.
Claims 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallevik et al.
Wallevik et al. disclose a method for using a rheometric fixture (reference item 10) where the fixture has a centrally-located spindle (reference item 12).  Central arms (reference items 14 or 16) extend away from the central location, and the edges of the arms define a plurality of contact points.  In operation the fixture is placed in a cup (reference item 40) having a sample material.  The fixture is rotated using a motor (reference item 60) in order to mix (stir) the sample material.  A measure of the motor's torque is obtained ("The exemplary rheomixer of the present invention is designed to work with servo-controlled electric motors (otherwise referred to as "servo-engines") that are designed to rotate and to provide an electrical output signal that accurately corresponds to the amount of torque applied, such that, in combination with the inventive rheomixers of the present invention, fluid samples can be quickly mixed and their torque resistance on the rotated rheomixer device can be quickly and accurately measured").  
Claims 1, 2, 4, 6, 7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deyin et al.
With regard to claims 1, 10, and 11 Deyin et al. disclose a fixture having a central location with at least one central arm having a basic shape shown in figure 3.  The arm is then formed with a first set of additional arms as shown in figure 4.  These additional arms are then formed with a second set of additional arms, which in turn are provided with a third set of arm as seen in figure 5. 
	With regard to claim 2 each of the at least one additional generation of arms has a plurality of contact points defined as a perimeter surface.  The contact points/the perimeter surface can inherently interact with one or more fluids by being wetted. 
	With regard to claim 4 each fixture has an upper surface area and a depth.  The phrase "the normalized displaced volume of the fixture is approximately in the range of 0.03 to about 0.23" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
With regard to claim 6 each fixture has a space between each central arm and each additional generation of arms that is occlusion-free.
	With regard to claim 7 the phrase "an occluded area fraction of the fixture is approximately in the range of about 0.10 to about 0.45" amounts to how the fixture might be used and does not structurally differentiate the claim over the prior art.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wallevik et al. in view of Kulkarni et al.	
Wallevik et al. teach a rheometer having a fixture (reference item 10).  The fixture is provided with a centrally-located spindle (reference item 12).  Central arms (reference items 14 or 16) extend away from the central location.  In operation the fixture is placed in a cup (reference item 40) having a sample material.  The fixture is rotated using a motor (reference item 60) in order to mix (stir) the sample material.  A measure of the motor's torque is obtained ("The exemplary rheomixer of the present invention is designed to work with servo-controlled electric motors (otherwise referred to as "servo-engines") that are designed to rotate and to provide an electrical output signal that accurately corresponds to the amount of torque applied, such that, in combination with the inventive rheomixers of the present invention, fluid samples can be quickly mixed and their torque resistance on the rotated rheomixer device can be quickly and accurately measured").  
Wallevik et al. do not teach the claimed fixture.  As discussed above Kulkarni et al. teach the claimed fixture.  Furthermore, Kulkarni et al. teach that the fixture is for stirring a material in order to obtain "a uniform randomness" in the sample; i.e., the sample is uniformly mixed.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wallevik et al. with the teachings of Kulkarni et al.  in order to do mount Kulkarni et al.'s fixture to the rheometer for the predicable benefit of ensuring that the sample in the container is uniformly mixed when obtaining rheological measurements.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wallevik et al. as applied to claim 25 above, and in view of Kulkarni et al.	
Wallevik et al. teach a rheometer having a fixture (reference item 10).  The fixture is provided with a centrally-located spindle (reference item 12).  Central arms (reference items 14 or 16) extend away from the central location.  In operation the fixture is placed in a cup (reference item 40) having a sample material.  The fixture is rotated using a motor (reference item 60) in order to mix (stir) the sample material.  A measure of the motor's torque is obtained ("The exemplary rheomixer of the present invention is designed to work with servo-controlled electric motors (otherwise referred to as "servo-engines") that are designed to rotate and to provide an electrical output signal that accurately corresponds to the amount of torque applied, such that, in combination with the inventive rheomixers of the present invention, fluid samples can be quickly mixed and their torque resistance on the rotated rheomixer device can be quickly and accurately measured").  
Wallevik et al. do not teach the claimed fixture having vnes with contact points that do not extend directly from a central location.  As discussed above Kulkarni et al. teach the claimed fixture.  Furthermore, Kulkarni et al. teach that the fixture is for stirring a material in order to obtain "a uniform randomness" in the sample; i.e., the sample is uniformly mixed.
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Wallevik et al. with the teachings of Kulkarni et al.  in order to do mount Kulkarni et al.'s fixture to the rheometer for the predicable benefit of ensuring that the sample in the container is uniformly mixed when obtaining rheological measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855